Exhibit 10.32

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”), which is effective as of April 4, 2005
(the “Effective Date”), is by and between Thomas E. Richards (“Executive”), who
is an officer of Qwest Communications International, Inc., a Delaware
corporation having its principal executive offices in Denver, Colorado or one of
its subsidiaries or affiliates (“Company”) and who is employed by Qwest Services
Corporation, a subsidiary of the Company, and Company and any successor thereto:

 

WHEREAS, the Company wishes to encourage Executive’s continued service and
dedication in the performance of Executive’s duties; and

 

WHEREAS, in order to induce Executive to remain in the employ of the Company,
and in consideration for Executive’s continued service to the Company, the
Company agrees that Executive shall receive the benefits set forth in this
Agreement in the event that Executive’s employment with the Company is
terminated in the circumstances described herein.

 

Therefore, in consideration of the mutual promises set forth below, Company and
Executive hereby agree as follows:

 

1. TERM OF EMPLOYMENT; AT-WILL EMPLOYMENT. This Agreement does not contain any
promise or representation concerning the duration of Executive’s employment.
Executive’s employment is at-will, and may be altered or terminated by either
Executive or the Company at any time, with or without cause, and with or without
notice. This at-will employment relationship may not be modified unless in a
written agreement signed by Executive and either the Chief Executive Officer or
the Chief Human Resources Officer.

 

2. CHANGE IN CONTROL

 

a. CHANGE IN CONTROL DEFINED: For purposes of this Agreement, “Change in
Control” shall have the definition currently in the Qwest Equity Incentive Plan
(“Stock Plan”).

 

b. STOCK OPTIONS/EQUITY: The Board of Directors may, in its discretion,
periodically grant Executive additional stock options or other awards under the
Stock Plan. Notwithstanding the terms of any stock option agreement to the
contrary, pursuant to the Board of Directors’ resolution effective September 19,
2002, upon a Change in Control, all awards granted to Executive after
September 19, 2002 under the Stock Plan shall immediately vest and all stock
options shall remain exercisable for the full term of such option.

 

3. TERMINATION.

 

a. Termination for Cause. The Company may, in its sole discretion, immediately
terminate this Agreement and Executive’s employment



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 2 of 18

 

for Cause by giving notice to Executive. If Executive’s employment is terminated
for Cause pursuant to this paragraph 3.a., Executive shall not be entitled to
any severance payment or any other post-employment obligation provided under
this Agreement. Any one or more of the following events shall, for purposes of
this Agreement, constitute Cause:

 

(1) Commission of an act deemed by the Company in its sole discretion to be an
act of dishonesty, fraud, misrepresentation or other act of moral turpitude that
would reflect negatively upon Qwest or compromise the effective performance of
Executive’s duties;

 

(2) Unlawful conduct resulting in material injury to Qwest, as determined by the
Company in its sole discretion;

 

(3) Conviction of (or pleading nolo contendere to) a felony or any misdemeanor
involving moral turpitude;

 

(4) Continued failure to perform Executive’s duties to the satisfaction of the
Chief Executive Officer (other than such failure resulting from Executive’s
incapacity due to physical or mental illness) after the Chief Executive Officer
delivers written notice to Executive specifically identifying the manner in
which Executive has failed to substantially perform his or her duties and
Executive has been afforded a reasonable opportunity to substantially perform
his or her duties; or

 

(5) Willful violation of the Qwest Code of Conduct or other Qwest policies
resulting in injury to Qwest, as determined by the Company in its sole
discretion.

 

For two years following a Change in Control, a termination for Cause shall
require the approval of the Board of Directors.

 

b. Severance Payments When Termination Not By Executive.

 

(1) Termination without Cause by Company. The parties agree that the Company may
terminate Executive’s employment without Cause. Except under circumstances
described in subparagraph 3.b(2) below, if Company terminates Executive’s
employment without Cause, and Executive signs a complete waiver and release of
claims against Qwest acceptable to Company in the form attached hereto as
Attachment A (“Waiver”), then Company shall pay Executive the “Standard
Severance Amount” defined below. The Waiver includes, among other terms, a
provision requiring Executive to pay back to Qwest any severance received by
Executive if after the payments are made it is determined that, while employed
by Qwest or any Qwest entity, Executive engaged in conduct constituting Cause.
The Waiver does not include a



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 3 of 18

 

release of Qwest’s obligations, if any, to indemnify Executive under Qwest
bylaws or applicable state law. The Standard Severance Amount will equal one and
one-half times Executive’s highest annual base salary in effect during the 12
months preceding the termination of Executive’s employment. The Standard
Severance Amount will be paid over an 18-month period through the Company’s
regular management payroll processes. If, at the end of the 18-month period,
Executive has not breached or threatened to breach any part of this Agreement,
Executive will also receive a lump-sum payment equal to one and one-half times
Executive’s highest target annual bonus in effect during the 12 months preceding
the termination of Executive’s employment, minus any applicable or
legally-required withholdings.

 

(2) Change in Control Termination. If Company (with the required approval of the
Board of Directors) terminates Executive’s employment without Cause within two
years following a Change in Control, then, provided Executive signs a Waiver, as
described in subparagraph 3.b.(1) above, Company shall pay Executive the Change
in Control Severance Amount defined in the following sentence: The Change in
Control Severance Amount payable to Executive will equal (a) (i) three times
Executive’s annual base salary in effect at the time of the termination of
Executive’s employment, or, if greater, Executive’s annual base salary in effect
at the time of the Change in Control, plus (ii) three times Executive’s target
annual bonus in effect at the time of the termination of Executive’s employment,
or, if greater, Executive’s target annual bonus in effect at the time of the
Change in Control plus (b) a pro rata bonus payment for the portion of the bonus
payment measurement period in which Executive was employed before the
termination of Executive’s employment, calculated using individual, business
unit and company performance at 100% of target. The Change in Control Severance
amount will be paid in a lump sum within 30 days of receiving the signed Waiver.

 

c. Change in Control Termination for Good Reason. Executive may terminate his or
her employment for Good Reason after giving written notice to the Company within
sixty (60) days after an event constituting Good Reason, (as defined in
subparagraph 3.c.(1) below). If Executive terminates Executive’s employment for
Good Reason within two years following a Change in Control, then, provided
Executive signs a Waiver (as defined in subparagraph 3.b.(1) above), Company
shall pay Executive the Change in Control Severance Amount, as described in
subparagraph 3.b.(2) above in a lump sum within 30 days of receiving the signed
Waiver.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 4 of 18

 

(1) Termination for Good Reason Following a Change in Control. For purposes of
this subparagraph 3.c., Good Reason shall mean:

 

  (A) a reduction of either base salary or Executive’s target annual bonus,
where the salary or annual target bonus are measured immediately prior to such
reduction, as opposed to at the time of Executive’s execution of this Agreement;

 

  (B) a material reduction of Executive’s responsibilities, where such
responsibilities are measured immediately prior to such reduction, as opposed to
at the time of Executive’s execution of this Agreement;

 

  (C) Company’s material breach of this Agreement;

 

  (D) Company’s failure to obtain the agreement of any successor to honor the
terms of this Agreement; or

 

  (E) A requirement that Executive’s primary work location be moved to a
location that is greater than thirty-five straight line miles from Executive’s
primary work location immediately prior to the imposition of such requirement.

 

“Good Reason” shall not include any other circumstances, including but not
limited to, Executive’s discharge for Cause, Executive’s resignation or
retirement (other than in the circumstances set forth in (A) – (E) above), or
any leave of absence.

 

d. COBRA Coverage. If Executive’s employment is terminated pursuant to
subparagraph 3.b. or 3.c. above, Executive may be eligible for Qwest-subsidized
COBRA for a period of 18 months (unless Executive becomes ineligible for or
forfeits severance benefits pursuant to the terms of this Agreement) following
the Executive’s election of COBRA health care continuation coverage (generally
beginning as of the first day of the first month following the month in which
Executive is designated as terminated on the Qwest payroll system) on the same
basis as for active employees under the group medical plan. This provision shall
not extend the period for which any Executive is eligible for COBRA continuation
coverage.

 

4. SPECIAL TAX PROVISION.

 

a. Anything in this Agreement to the contrary notwithstanding, in the event that
the Executive receives any amount or benefit (collectively, the “Covered
Payments”) (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change of ownership or effective control covered by Section 280G(b)(2) of the
Internal



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 5 of 18

 

Revenue Code of 1986, as amended (the “Code”) or any person affiliated with the
Company or such person) that is or becomes subject to the excise tax imposed by
or under Section 4999 of the Code (or any similar tax that may hereafter be
imposed) and/or any interest or penalties with respect to such excise tax (such
excise tax, together with such interest and penalties, is hereinafter
collectively referred to as the “Excise Tax”) by reason of the application of
Section 280G(b)(2) of the Code, the Company shall pay to the Executive an
additional amount (the “Tax Reimbursement Payment”) such that after payment by
the Executive of all taxes (including, without limitation, any interest or
penalties and any Excise Tax imposed on or attributable to the Tax Reimbursement
Payment itself), the Executive retains an amount of the Tax Reimbursement
Payment equal to the sum of (i) the amount of the Excise Tax imposed upon the
Covered Payments, and (ii) without duplication, an amount equal to the product
of (A) any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Tax Reimbursement Payment in Executive’s
adjusted gross income, and (B) the highest applicable marginal rate of federal,
state or local income taxation, respectively, for the calendar year in which the
Tax Reimbursement Payment is made or is to be made. The intent of this paragraph
4 is that after the Executive pays federal, state and local income taxes and any
payroll taxes, the Executive will be in the same position as if the Executive
were not subject to the Excise Tax under Section 4999 of the Code and did not
receive the extra payments pursuant to this paragraph 4, and this paragraph 4
shall be interpreted accordingly.

 

b. Except as otherwise provided in subparagraph 4(a), for purposes of
determining whether any of the Covered Payments will be subject to the Excise
Tax and the amount of such Excise Tax, such Covered Payments will be treated as
“parachute payments” (within the meaning of Section 280G(b)(2) of the Code) and
such payments in excess of the Code Section 280(G)(b)(3) “base amount” shall be
treated as subject to the Excise Tax, unless, and except to the extent that, the
Company’s independent certified public accountants or legal counsel (reasonably
acceptable to the Executive) appointed by such public accountants (or, if the
public accountants decline such appointment and decline appointing such legal
counsel, such independent certified public accountants as promptly mutually
agreed on in good faith by the Company and the Executive) (the “Accountant”),
deliver a written opinion to the Executive, reasonably satisfactory to the
Executive’s legal counsel, that, in the event such reporting position is
contested by the Internal Revenue Service, there will be a more likely than not
chance of success with respect to a claim that the Covered Payments (in whole or
in part) do not constitute “parachute payments,” represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4) of the Code) in excess of the “base amount” allocable to such
reasonable compensation, or such “parachute payments” are otherwise not subject
to such Excise Tax (with appropriate legal authority, detailed analysis and
explanation provided therein by the Accountant); and the value of any Covered
Payments which are non-cash benefits or deferred payments or benefits shall be
determined by the Accountant in accordance with the principles of Section 280G
of the Code.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 6 of 18

 

c. For purposes of determining the amount of the Tax Reimbursement Payment, the
Executive shall be deemed to pay federal, state and/or local income taxes at the
highest applicable marginal rate of income taxation for the calendar year in
which the Tax Reimbursement Payment is made or is to be made, and to have
otherwise allowable deductions for federal, state and local income tax purposes
at least equal to those disallowed due to the including of the Tax Reimbursement
Payment in the Executive’s adjusted gross income.

 

d. (1) (A) In the event that prior to the time the Executive has filed any of
the Executive’s tax returns for a calendar year in which Covered Payments are
made, the Accountant determines, for any reason whatsoever, the correct amount
of the Tax Reimbursement Payment to be less than the amount determined at the
time the Tax Reimbursement Payment was made, the Executive shall repay to the
Company, at the time that the amount of such reduction in the Tax Reimbursement
Payment is determined by the Accountant, the portion of the prior Tax
Reimbursement Payment attributable to the Excise Tax and federal, state and
local income taxes imposed on the portion of the Tax Reimbursement Payment being
repaid by the Executive, using the assumptions and methodology utilized to
calculate the Tax Reimbursement Payment (unless manifestly erroneous), plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code.

 

(B) In the event that the determination set forth in (A) above is made by the
Accountant after the filing by the Executive of any of the Executive’s tax
returns for a calendar year in which Covered Payments are made, the Executive
shall file at the request of the Company an amended tax return in accordance
with the Accountant’s determination, but no portion of the Tax Reimbursement
Payment shall be required to be refunded to the Company until actual refund or
credit of such portion has been made to the Executive, and interest payable to
the Company shall not exceed the interest received or credited to the Executive
by such tax authority for the period it held such portion (less any tax the
Executive must pay on such interest and which the Executive is unable to deduct
as a result of payment of the refund).

 

(C) In the event that the Executive receives a refund pursuant to (B) above and
repays such amount to the Company, the Executive shall thereafter file for any
refunds or credits that may be due to Executive by reason of the repayments to
the Company. The Executive and the Company shall mutually agree upon the course
of action, if any, to be pursued (which shall be at the expense of the Company)
if the Executive’s claim for such refund or credit is denied.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 7 of 18

 

(2) In the event that the Excise Tax is later determined by the Accountant or
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time a Tax Reimbursement Payment was made (including by reason of any
payment the existence or amount of which could not be determined at the time of
the earlier Tax Reimbursement Payment), the Company shall make an additional Tax
Reimbursement Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) once the amount of such excess is finally
determined.

 

(3) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) under this paragraph 4, subject to the second sentence of
subparagraph (1)(C) above, Executive shall permit the Company to control issues
related to this paragraph 4 (at its expense), provided that such issues do not
potentially materially adversely affect the Executive, but the Executive shall
control any other issues. In the event the issues are interrelated, the
Executive and the Company shall in good faith cooperate so as not to jeopardize
resolution of either issue. In the event of any conference with any taxing
authority as to the Excise Tax or associated income taxes, the Executive shall
permit the representative of the Company to accompany the Executive, and the
Executive and his or her representative shall cooperate with the Company and its
representative.

 

(4) With regard to any initial filing for a refund or any other action required
pursuant to this paragraph 4 (other than by mutual agreement) or, if not
required, agreed to by the Company and the Executive, the Executive shall
cooperate fully with the Company, provided that the foregoing shall not apply to
actions that are provided herein to be at the Executive’s sole discretion.

 

e. The Tax Reimbursement Payment, or any portion thereof, payable by the Company
shall be paid not later than the fifth day following the determination by the
Accountant, and any payment made after such fifth day shall bear interest at the
rate provided in Code Section 1274(b)(2)(B) to the extent and for the period
after such fifth day that Executive has an obligation to make payment or
estimated payment of the Excise Tax. The Company shall use its best efforts to
cause the Accountant to deliver promptly the initial determination required
hereunder with respect to Covered Payments paid or payable in any calendar year;
if the Accountant’s determination is not delivered within ninety (90) days after
Covered Payments are paid or distributed, the Company shall pay the Executive
the Tax Reimbursement Payment set forth in an opinion from counsel recognized as
knowledgeable in the relevant areas selected by Executive, and reasonably
acceptable to the Company, within five days after delivery of such opinion. The
Company may withhold from the Tax Reimbursement Payment and deposit into
applicable taxing authorities such amounts as they are required to withhold by
applicable law. To the extent that the Executive is required to pay estimated or
other taxes on amounts received by the Executive beyond any withheld amounts,
the Executive shall promptly make such payments. The amount of such payment
shall be



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 8 of 18

 

subject to later adjustment in accordance with the determination of the
Accountant as provided herein.

 

f. The Company shall be responsible for (i) all charges of the Accountant,
(ii) if subparagraph (e) is applicable, the reasonable charges for the opinion
given by the Executive’s legal counsel, and (iii) all reasonable charges in
connection with the preparation and filing of any amended tax returns on behalf
of the Executive required by the Company, required hereunder, or required by
applicable law. The Company shall gross-up for tax purposes any income to the
Executive arising pursuant to this subparagraph (f) so that the economic effect
to the Executive is the same as if the benefits were provided on a non-taxable
basis.

 

The Executive and the Company shall mutually agree on and promulgate further
guidelines in accordance with this paragraph 4 to the extent that any are
necessary to effect the reversal of excessive or shortfall Tax Reimbursement
Payments. The foregoing shall not in any way be inconsistent with subparagraph
4(d)(1)(C).

 

5. OFFSET. To the extent permitted by law, any severance benefits received under
this Agreement may be reduced by the amount(s) of any outstanding monetary debts
Executive owes to Qwest. Such debts will be treated as satisfied to the extent
of the withheld payments.

 

It is the express intent of Qwest that the monies received under this Agreement
be a set-off against amounts to which you are entitled under any applicable
state unemployment statute.

 

6. NONDISCLOSURE. Executive will not disclose outside of Qwest or to any person
within Qwest who does not have a legitimate business need to know, any
Confidential Information (as defined below) during Executive’s employment with
the Company or any other Qwest entity. Executive will not disclose to anyone or
make any use of any Confidential Information of Qwest after Executive’s
employment with Qwest ends for any reason, except as required by law after
timely notice is given by Executive to Qwest. This agreement not to disclose or
use Confidential Information means, among other things, that Executive, for a
period of 18 months beginning on the effective date of the termination of
Executive’s employment with the Company or any other Qwest entity for any
reason, may not take or perform a job whose responsibilities would likely lead
Executive to disclose or use Confidential Information. Executive acknowledges
and agrees that the assumption and performance of such responsibilities, in that
situation, would likely result in the disclosure or use of Confidential
Information and would likely result in irreparable injury to Qwest. Moreover,
during Executive’s employment with Qwest, Executive shall not disclose or use
for the benefit of Qwest, Executive or any other person or entity any
confidential or trade secret information belonging to any former employer or
other person or entity to which Executive owes a duty of confidence or
nondisclosure of such information. If a court determines that this provision is
too broad, Executive and Company agree that the court



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 9 of 18

 

shall modify the provision to the extent (but not more than is) necessary to
make the provision enforceable. “Confidential Information” is any oral or
written information not generally known outside of Qwest, including without
limitation, trade secrets, intellectual property, software and documentation,
customer information (including, without limitation, customer lists), company
policies, practices and codes of conduct, internal analyses, analyses of
competitive products, strategies, merger and acquisition plans, marketing plans,
corporate financial information, information related to negotiations with third
parties, information protected by Qwest’s privileges (such as the
attorney-client privilege), internal audit reports, contracts and sales
proposals, training materials, employment and personnel records, performance
evaluations, and other sensitive information. This agreement does not relieve
Executive of any obligations Executive has to Qwest under law. Nothing in this
agreement shall limit, restrict, preclude or influence Executive’s testimony in
any way or cause Executive not to provide truthful testimony or information in
any manner or in response to any inquiry by a governmental official.

 

7. NONCOMPETE. In light of Executive’s senior level position with Qwest, an
international corporation engaged in a highly competitive business environment,
for a period of 18 months beginning on the effective date of the termination of
Executive’s employment with the Company or any other Qwest entity, regardless of
the reason for the termination and regardless of the party bringing about the
termination, Executive agrees not to work for, own more than 2% of the common
stock of, advise, represent or assist in any other way any person or entity that
competes with, or intends to compete with the Company or any other Qwest entity
with respect to any product sold or service performed by the Company or any
other Qwest entity in any state or country in which the Company or any other
Qwest entity sells such products or performs such services. If a court
determines that this provision is too broad, Executive and Company agree that
the court should modify the provision to the extent (but not more than is)
necessary to make the provision enforceable.

 

8. NONSOLICITATION/NO-HIRE. For a period of one year beginning on the effective
date of the termination of Executive’s employment with the Company or any other
Qwest entity, regardless of the reason for the termination and regardless of the
party bringing about the termination, Executive agrees not to induce any
employee of Qwest to leave Qwest’s employment. This agreement means, among other
things, that Executive may not have any part in hiring anyone who is a Qwest
employee, even if Executive is contacted by the Qwest employee first. For these
purposes, employees of Qwest shall include all persons who are employed by the
Company or any other Qwest entity at the time Executive violates this paragraph
8 or were employed by the Company or any other Qwest entity at any time during
the six months preceding such violation. If a court determines that this
provision is too broad, Executive and Company agree that the court should modify
the provision to the extent (but not more than is) necessary to make the
provision enforceable.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 10 of 18

 

9. REMEDIES FOR VIOLATION OF PARAGRAPHS 6, 7, OR 8. The Executive agrees that it
would be difficult to measure any damages caused to Qwest which might result
from any breach by the Executive of the promises set forth in paragraphs 6, 7,
and 8, and that in any event money damages would be an inadequate remedy for any
such breach. Accordingly, subject to paragraph 10, the Executive agrees that if
the Executive breaches, or proposes to breach, any portion of this Agreement,
Qwest or the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to Qwest.

 

10. WAIVER OF RIGHT TO JURY. By signing this Agreement, Executive voluntarily,
knowingly and intelligently waives any right he or she may have to a jury trial
for all claims arising out of or relating to this Agreement and any other claim
arising out of or relating to Executive’s employment with or termination from
the Company. The Company also hereby voluntarily, knowingly, and intelligently
waives any right it might otherwise have to a jury trial for all claims arising
out of or relating to this Agreement and any other claim arising out of or
relating to Executive’s employment with or termination from the Company.

 

11. COOPERATION AND REIMBURSEMENT. Executive agrees, both during Executive’s
employment and following the termination of Executive’s employment, to cooperate
reasonably with the Company or any other Qwest entity in connection with any
dispute, lawsuit, arbitration, or any internal or external investigation
involving Qwest or any of their predecessors (a “Proceeding”) with respect to
which Qwest believes in good faith that Executive may possess relevant
information. In that event, upon reasonable notice and at reasonable times, and
for reasonable periods, Executive agrees to make himself or herself available
for interviews, witness preparation sessions, and appearances in connection with
any Proceeding (including, but not limited to, appearances at depositions,
hearings and trials). Recognizing that upon Executive’s separation from Company,
participating in interviews or witness preparation sessions may be a burden,
Company agrees to reimburse Executive for the time Executive spends involved in
interviews and witness preparation sessions requested by Qwest at a rate equal
to Executive’s final base salary, computed on an hourly basis (assuming a 40
hour work week), for such time actually spent in such interviews or witness
preparation sessions. In addition, Company will reimburse Executive for
reasonable expenses Executive incurs in connection with such interviews and
witness preparation sessions. Company will not be obligated to reimburse
Executive for lost wages, lost opportunities, or other financial consequences of
such cooperation, or to make any other payment to Executive other than the
payments by Company referred to in the two previous sentences of this paragraph
of this Agreement; provided, however, nothing in this paragraph 11 shall impair
or limit any rights or entitlement Executive may have to indemnification and
director’s and officer’s liability insurance coverage. The parties further agree
that Company will not, and will not be obligated to, reimburse Executive for any
time spent testifying in any Proceeding



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 11 of 18

 

(including, but not limited to, appearances at depositions, hearings and
trials), although Company will reimburse reasonable expenses for such
appearances, as provided above. Nothing in this Agreement shall limit, restrict,
preclude, require or influence Executive’s testimony in any Proceeding or cause
Executive not to provide truthful testimony or information in any matter or in
response to any inquiry by a government official or representative. Company’s
obligation to reimburse Executive as described above is conditional upon
Executive providing, at all times, information that he objectively, reasonably
and in good faith believes to be truthful in connection with any Proceeding.

 

12. INDEMNIFICATION. Both during Executive’s employment and after the
termination of Executive’s employment for any reason, Company, or any subsidiary
or successor of Company of which Executive is an officer or member of the board
of directors, shall indemnify Executive to the fullest extent required or
permitted by its Bylaws and applicable law.

 

13. SUCCESSORS AND ASSIGNS. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, Executive’s assigns, the Company,
any other Qwest entity, and their successors and assigns.

 

14. CHOICE OF LAW. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts, of the State of Colorado.

 

15. SEVERABILITY. If one or more terms, provisions or parts of this Agreement
are found by a court or arbitrator to be invalid, illegal, or incapable of being
enforced by any rule of law or public policy, the terms, provisions or parts
shall be modified to the extent (but not more than is) necessary to make the
provision enforceable. Additionally, all other terms, provisions and parts of
this Agreement shall nevertheless remain in full force and effect.

 

16. COMPLETE AGREEMENT. This Agreement contains the entire understanding of the
parties with respect to the matters addressed in this Agreement, and supersedes
all prior representations, understandings and agreements of the parties with
respect to the matters addressed in this Agreement, including, but not limited
to, any and all prior agreements for the payment of severance benefits. The
parties acknowledge that no promises or representations have been made to induce
Company or Executive to sign this Agreement other than as expressly set forth in
this Agreement, and that each party has signed this Agreement as a free and
voluntary act. No term or provision of this Agreement may be modified or
extinguished, in whole or in part, except by a writing which is dated and signed
by both Executive and the Chief Executive Officer of Company and approved by the
Board of Directors.

 

17. CONSTRUCTION; REPRESENTATION. In any interpretation of this Agreement, any
ambiguities shall not be construed against any party on the basis that



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 12 of 18

 

the party was the drafter. Executive represents that Executive is knowledgeable
and sophisticated as to business matters, including the subject matter of this
Agreement, that he or she has read this Agreement and that he understands its
terms. Executive acknowledges that, prior to assenting to the terms of this
Agreement, Executive has been encouraged to, and has been given a reasonable
amount of time to review it, to consult with counsel of Executive’s choice, and
to negotiate at arm’s-length with the Company as to its contents. Executive and
Company agree that the language used in this Agreement is the language chosen by
the parties to express their mutual intent, and that they have entered into this
Agreement freely and voluntarily and without pressure or coercion from anyone.

 

18. CONDITIONAL REPAYMENT OF PAYMENTS AND BENEFITS. If Executive receives
benefits under Paragraph 3.b.(1) above, and, within two years following
Executive’s termination of employment, Company determines that during
Executive’s employment with Qwest, Executive engaged in conduct that would have
constituted “Cause” for termination (as defined in 3.a. above), regardless of
(i) when during Executive’s employment with Qwest such conduct occurred,
(ii) when Qwest knew or learns of such conduct or should have known of such
conduct, or (iii) what Qwest now knows or should have known about Executive’s
conduct, then Company shall provide to Executive (or, if applicable, Executive’s
estate or beneficiary) written notification of such determination, which written
notification shall expressly set forth the basis for Company’s determination in
reasonable detail. After Company provides this written notification to
Executive, it may stop or withhold any payments which have not been made under
this Agreement. If Executive disputes that such Cause exists or existed,
Executive and his or her counsel shall make a presentation to the Company to
request that Company withdraw such determination. If the matter is not settled
or resolved after Executive’s presentation to the Company, either party may
commence an action in a court of competent jurisdiction, subject to the waiver
of any right to jury trial in Paragraph 10 above. In addition, if Executive
breaches Executive’s obligations under the Nondisclosure or Noncompete
provisions of this Agreement, Company may stop or withhold any payments which
have not been made under this Agreement.

 

If a court finds that Cause exists or existed or that Executive has breached
Executive’s obligations under the Nondisclosure (Paragraph 6) or Noncompete
(Paragraph 7) provisions of this Agreement, or if Executive does not timely
commence an action disputing Company’s Cause determination, Executive shall make
prompt repayment to Company of the cash payments provided in Section 3 of this
Agreement and other benefits received by Executive pursuant to this Agreement
(including, but not limited to, the value of any discounted COBRA coverage).
Consistent with applicable law, any repayments shall include an interest factor
equal to the applicable federal short term interest rate pursuant to Internal
Revenue Code section 1274. Interest shall begin to accrue on the 31st day after
Executive (or, if applicable, Executive’s estate or beneficiary) received
Company’s written notification of its determination that such Cause exists or
existed, and shall continue to accrue until complete repayment is made to
Company. If Company notifies Executive (or, if applicable, Executive’s estate or



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 13 of 18

 

beneficiary) in writing of the determination that Cause for termination exists
prior to having made the payment required pursuant to Section 3 of this
Agreement, such payment shall not be made unless the Company withdraws its
determination, if the arbitrator determines that Cause did not exist, or if the
parties agree otherwise.

 

19. RE-EMPLOYMENT. Executive agrees that if at any time during Executive’s
severance period Executive accepts employment with Qwest Communications
International, Inc., Qwest Services Corporation, any of their wholly-owned
subsidiaries or any successor(s) thereto, all severance benefits to which he or
she is entitled for the remainder of the severance period shall cease effective
the date Executive accepts the position.

 

20. WAIVER OF BREACH. The waiver by either Company or Executive of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any prior or subsequent breach by either party.

 

21. HEADINGS. The headings contained in this Agreement are for convenience only,
do not constitute part of the Agreement and shall not limit, be used to
interpret or otherwise affect in any way the provisions of the Agreement.

 

22. NOTICES. Any notices provided hereunder must be in writing and shall be
deemed effective on the earlier of personal delivery (including personal
delivery by telecopy or private overnight carrier) or the third day after
mailing by first class mail to the recipient at the address indicated below:

 

  To the Company: Executive Vice President and Chief Human

       Resources Officer

       Qwest Communications International, Inc.

       1801 California Street

       Denver, CO 80202

 

  To Executive: Thomas E. Richards

       1785 Braymore Drive

       Barrington, IL 60010

 

  With a copy to:                                 

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 14 of 18

 

IN WITNESS WHEREOF, the parties now execute this Agreement, to be effective as
of the Effective Date.

 

QWEST COMMUNICATIONS

INTERNATIONAL INC.:

By:

       

Teresa A. Taylor

Executive Vice President and

Chief Human Resources Officer

 

Executive:

By:        

Thomas E. Richards

EVP – National Business Markets



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 15 of 18

 

ATTACHMENT A

 

WAIVER AND RELEASE AGREEMENT

 

1. Release and Waiver of Claims and Covenant Not to Sue.

 

As a free and voluntary act, you hereby release and discharge and covenant not
to sue, Qwest Communications International Inc., any present or former
subsidiary or affiliated Company, any predecessor (including U S WEST and all
its affiliates) or successor, and the directors, officers, employees,
shareholders and agents of any or all of them, (hereinafter “Qwest”), from any
and all debts, obligations, claims, liability, damages, punitive damages,
demands, judgments and/or causes of action of any kind whatsoever, including
specifically but not exclusively:

 

·    all claims relating to or arising out of your employment with Qwest and/or
U S WEST;

 

·    all claims arising out of your Severance Agreement (except for claims
arising under this Agreement);

 

·    all claims relating to or arising from any claimed breach of an alleged
oral or written employment contract, quasi-contracts, implied contracts, payment
for services, wages or salary and/or promissory estoppel;

 

·    any alleged tort claims;

 

·    any claims for libel and/or slander;

 

·    all claims relating to purported employment discrimination or civil rights
violations or arising under any federal or state employment statutes including,
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended; claims under the Civil Rights Act of 1991; claims under the Age
Discrimination in Employment Act of 1967, as amended; claims under 42 U.S.C. §
1981, § 1981a, § 1983, § 1985, or § 1988; claims under the Family and Medical
Leave Act of 1993; claims under the Americans with Disabilities Act of 1990, as
amended; claims under the Rehabilitation Act of 1973; claims under the Fair
Labor Standards Act of 1938, as amended; claims under the Worker Adjustment and
Retraining Notification Act; claims under the Colorado Anti-Discrimination Act;
and claims under the Employee Retirement Income Security Act of 1974, as
amended; or any other applicable federal, state or local statute or ordinance,
including claims for attorneys’ fees;



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 16 of 18

 

·    any claim for any disability payments under the Qwest Disability Plan or
Qwest Pension Plan after your termination date. The reference to the Qwest
Disability Plan and Qwest Pension Plan includes any successor or predecessor of
such plans such as the former Sickness and Accident Disability Plan or Long Term
Disability Plan of any Qwest or U S WEST entity and all benefits thereunder;

 

·    any and all claims which you might have or assert against Qwest (1) by
reason of your employment with and/or termination of employment from Qwest and
all circumstances related thereto; or (2) by reason of any other matter, cause,
or dispute whatsoever between you and Qwest which arose prior to the effective
date of this Agreement. This Agreement excludes any claims you may make under
(1) the applicable state unemployment compensation laws, (2) applicable workers’
compensation statutes, (3) for indemnification to the extent permitted or
required by the bylaws of a Qwest company or applicable state law; and
(4) claims which arise after the execution of this Agreement;

 

·    your right to seek individual relief on your own behalf for any charges of
discrimination filed with any federal, state or local agency, pending or
otherwise, arising from or related to your employment or termination of
employment with Qwest.

 

2. Waiver of Right to Jury. By signing this Agreement, you voluntarily,
knowingly and intelligently waive any right you may have to a jury trial for all
claims arising out of or relating to this Agreement and any other claim arising
out of or relating to your employment with or termination from the Company. The
Company also hereby voluntarily, knowingly, and intelligently waives any right
it might otherwise have to a jury trial for all claims arising out of or
relating to this Agreement and any other claim arising out of or relating to
your employment with or termination from the Company.

 

3. You agree that the monies and benefits described above are considerations to
which you would not otherwise be entitled unless you sign this Agreement, and
that these considerations constitute payment in exchange for signing this
Agreement.

 

4.

If one or more terms, provisions or parts of this Agreement are found by a court
or arbitrator to be invalid, illegal, or incapable of being enforced by any rule
of law or public policy, the terms, provisions or parts shall be modified to the
extent (but not more than is) necessary to make the provision enforceable. You
agree that if any portion of this Agreement is found to be unenforceable or
prohibited, the remainder of this Agreement shall remain in full force and
effect, unless the



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 17 of 18

 

 

material terms and intent of this Agreement are materially changed by the fact
that a portion of this Agreement is unenforceable or prohibited.

 

5. You agree that this Agreement shall not be admissible in any proceeding as
evidence of any improper conduct by Qwest against you and Qwest denies that it
has taken any improper action against you in violation of any federal, state, or
local law or common law principle.

 

6. You acknowledge that no promises or representations have been made to induce
you to sign this Agreement other than as expressly set forth herein and that you
have signed this Agreement as a free and voluntary act.

 

7. You acknowledge that this release means, in part, that you give up all your
rights to damages and/or money based upon any claims against Qwest of age
discrimination. You do not waive your rights to make claims for damages and/or
money which arise after the date this Agreement is signed. Under the Age
Discrimination in Employment Act, you have the right within seven days of the
date you sign this Agreement to revoke your waiver of rights to claim damages
and/or money. In the event you revoke your agreement to be obligated to the
terms of this Agreement, the benefits offered herein shall be null and void,
meaning you will receive no involuntary termination benefits under your
Severance Agreement. To be effective, your revocation must be in writing and
delivered to Executive Vice President and Chief Human Resources Officer, Qwest
Communications International, Inc. 1801 California Street, Denver, Colorado
80202, within the seven-day period. If by mail, the revocation must be
(1) postmarked within the seven-day period, (2) properly addressed, and (3) sent
by certified mail, return receipt requested.

 

8. You acknowledge that you (a) have had sufficient opportunity (not less than
45 days) to review this Waiver and Release Agreement, (b) have been encouraged
to consult with and have had sufficient opportunity to consult with your
attorney and financial advisor before signing this Waiver and Release Agreement,
and (c) that you understand and agree to all of the terms of this Waiver and
Release Agreement.



--------------------------------------------------------------------------------

SEVERANCE AGREEMENT

Page 18 of 18

 

AGREEMENT

 

I have read and I understand the terms of the foregoing Waiver and Release, and
I hereby agree to all of the terms of the foregoing Agreement.

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Employee’s Signature)

                   (Date)                

 

Please return all pages of this signed agreement to:

 

Executive Compensation

1801 California Street

Suite 4500

Denver, Colorado 80202